Title: From George Washington to John Jay, 7 September 1779
From: Washington, George
To: Jay, John


        
          Dear Sir,
          West-point Sepr 7th 1779.
        
        I have received your obliging favors of the 25th & 31st of last month and thank you for them.
        It really appears impossible to reconcile the conduct Britain is pursuing, to any system of prudence or policy. For the reasons you assign, appearances are against her deriving aid from other powers; and if it is truly the case, that she has rejected the mediation of Spain, without having made allies, it will exceed all past instances of her infatuation. Notwithstanding appearances, I can hardly bring myself fully to believe that it is the case; or that there is so general a combination against the interests of Britain among the European powers, as to permit them to endanger the political ballance. I think it probable enough, that the conduct of France in the affairs of the Port & Russia will make an impression on the Empress; but I doubt whether it will be sufficient to counter-ballance the powerful motives she has to support England; and the Port has been perhaps too much weakened in the last war with Russia to be overfond of renewing it. The Emperor is also the natural ally of England notwithstanding the connexion⟨s⟩
of blood between his family & that of France—and he may prefer reasons of national policy to those of private attachment. Tis true his finances may not be in the best state, though one Campaign could hardly have exhausted them, but as Holland looks up to him for her chief protection, if he should be inclined to favor England, it may give her Councils a decided byass the same way. She can easily supply what is wanting in the article of money—and by their aid, give sinews to that confederacy—Denmark is also the natural ally of England; and though there has lately been a family bickering, her political interest may outweigh private animosity. Her marine assistance would be

considerable—Portugal too, tho^ timid and cautious at present, if she was to see connections formed by England able to give her countenance & security, would probably declare for her interests. Russia, Denmark, the Emperor, Holland—Portugal & England would form a respectable counterpoise to the opposite scale; though all the maratime powers of Europe were interested in the independence of this Country, as it tended to diminish the overgrown power of Britain, yet they may be unwilling to see too great a preponderancy on the side of her rivals; and when the question changes itself from the seperation of America to the ruin of England as a naval power, I should not be surprized at a proportionable change in the Sentiments of some of those states which have been heretofore unconcerned spectators or inclining to our side—I suggest these things rather as possible than probable—it is even to be expected that the decisive blow will be struck, before the interposition of the Allies England may acquire can have effect—But still as possible events, they ought to have their influence, and prevent our relaxing in any measures necessary for our safety, on the supposition of a speedy peace or removal of the War from the present theatre in America.
        The acct which Mr Wharton received of the re-inforcement that came with Admiral Arbuthnot, corresponds pretty well with respect to number, with the best information I have been able to obtain upon the Subject. Some recent advices make it about 3000 & say that these Troops are rather in a sickly condition. It is generally said, that they are recruits; but whether there is so great a proportion of them Scotch as his intelligence mentions is not ascertained by any accts I have received.
        With respect to the person you recommended last Winter—he was employed in consequence—and I have not the smallest doubt of his attachment and integrety. But he has not had it in his power, and indeed it is next to impossible that any one should circumstanced as he is, to render much essential service in the way it was intended to employ him. you will readily conceive the difficulties in such a case. The business was of too delicate a nature for him to transact it frequently himself—and the characters he has been obliged occasionally to confide it to have not been able to gain any thing satisfactory or material. Indeed, I believe it will seldom happen, that a person acting in this way, can render any essential advantages more than once or twice at any rate, and that what he will be compelled to do to preserve the pretended confidence of the other party, will generally counterballance any thing he may effect. The greatest benefits are to be derived from persons who live with the other side—whose local circumstances without subjecting them to suspicions, give them an

oppertunity of making observations and comparing and combining things and sentiments. It is with such I have endeavoured to establish a corrispondance and on whose reports I shall most rely. From these several considerations I am doubtful whether it will be of any advantage for the person to continue longer in the way he has acted. The points to which he must have alluded in his letter—were the movements up the North River and against Charles Town and the Expedition to Virginia—I believe the first certain information of the first of those events came from him. He has never received any thing from me. The Gentleman who employed him first, has some money deposited with him for confidential purposes—but I cannot tell how much he may have paid him. With every sentiment of esteem, regard, & respect I am Dr Sir Yr Most Obedt Hble Servt
        
          Go: Washington
        
      